DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
1.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradley et al. (U.S. Patent No.: 5,124,087), hereinafter referred to as Bradley et al. ‘087.

Regarding claim 1, Bradley et al. ‘087 disclose a trickle body (10) for the air conditioning of buildings, preferably animal housings, having a plurality of mutually connected layer elements (12, 14, 16, 18, 20), which are corrugated to form alternately adjacent wave troughs (38) and wave peaks (36), and having flow channels between respectively adjacent corrugated layer elements, wherein the layer elements are, for the one part, of closed-wall configuration and, for 

Regarding claim 2, Bradley et al. ‘087 disclose the trickle body as claimed in claim 1, wherein directions of longitudinal extent of the alternately adjacent wave troughs and wave peaks, in particular lying one above the other, run transversely to the layer elements, in particular continuously between parallel longitudinal side edges of the layer elements {see Col 5, line 34 through Col 6, line 8, Col 11, lines 8-28 and Col 9, lines 60 through Col 10, line 35}.
  
Regarding claim 3, Bradley et al. ‘087 disclose the trickle body as claimed in claim 2, wherein the wave troughs and wave peaks of the layer elements are provided with a course of their direction of longitudinal extent, which course has several changes of direction, in particular a zigzagging and/or serpentine course {as shown in Fig. 3}. 
 
Regarding claim 7, Bradley et al. ‘087 disclose the trickle body as claimed in claim 2, wherein the trickle body as claimed in claim 1, wherein the waves of the layer elements, in particular their wave troughs and their wave peaks, have trapezoidal cross sections, wherein webs of the waves, wave troughs and/or wave peaks, which webs preferably lie on parallel planes, in particular a front plane (22) and a rear plane (24), of the layer elements, are of continuously closed or close-walled configuration {as shown in Fig. 3: Col 8, lines 15-65}.  

Regarding claim 8, Bradley et al. ‘087 disclose the trickle body as claimed in claim 1, wherein the waves, preferably all wave troughs and/or wave peaks, of the respective layer element have trapezoidal cross sections having respectively two oppositely obliquely inclined side members, which are connected by a common web that runs parallel to the planes of the relevant layer element, wherein, in particular, only the side members of the wave troughs and/or wave peaks are in part of permeable configuration {as shown in Fig. 3}.  

Regarding claim 9, Bradley et al. ‘087 disclose the trickle body as claimed in claim 1, wherein the permeably configured parts of the layer elements, in particular of the flow channels 
 
 Regarding claim 10, Bradley et al. ‘087 disclose a trickle body (10) for the air conditioning of buildings, preferably animal housings, having a plurality of mutually connected layer elements (12, 14, 16, 18, 20), which are corrugated to form alternately adjacent wave troughs and wave peaks, and having flow channels between respectively adjacent corrugated layer element, wherein the corrugated layer elements are injection molded from plastic {as shown in Figs. 1 and 3: Col 1, lines 5-38, Col 6, line 40 through Col 7, line 25, Col 8, lines15-53 and Col 11, lines 8-28}.

Regarding claim 11, Bradley et al. ‘087 disclose the trickle body trickle body as claimed in claim 10, wherein all layer elements are the same and/or configured the same, preferably all layer elements injection molded from plastic are the same or configured the same {as shown in Fig. 3: Col 8, lines 39-53}.  

Claim Rejections - 35 USC § 103
2.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. ‘087.

Regarding claims 12-16, Bradley et al. ‘087 disclose a trickle body (10) for the air conditioning of buildings, preferably animal housings, having a plurality of mutually connected layer elements (12, 14, 16, 18, 20), which are corrugated to form alternately adjacent wave troughs and wave peaks, and having flow channels between respectively adjacent corrugated layer element, with corrugation heights of the layer elements {as shown in Figs. 2-3: Col 5, lines 34-63 and Col 7, lines 42-55, wherein the layer element height constitutes a variable}; except the limitations of wherein corrugation heights of the layer elements are greater than 12 mm.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have gone through routine experimentation with regards to the corrugation heights of the layer elements in order to determine the optimal dimensions of which the corrugation heights of the layer elements that would satisfied design consideration. Therefore, corrugation heights of the layer elements greater than 12 mm is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is the desired cross-sectional area and size of layer elements. Therefore, since the general conditions of the claim were disclosed in the prior art by Bradley et al. ‘087, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to form corrugation heights of the layer elements (are greater than 12 mm or measure 12.5 mm to 30 mm or are greater than 20 mm or measure 13.5 mm to 18 mm or measure 20.5 mm to 30 mm). 
Allowable Subject Matter
3.      Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
4.   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7674304 B2 to Krell; Timothy E. et al.
US 7105036 B2 to Shepherd; Gregory Maury
US 3265550 A to LENNART LINDQVIST PER
US 2481046 A to SCURLOCK JAMES C

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE,EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
06/27/2021